 Case 1:18-cr-00487-AMD Document 38 Filed 10/11/18 Page 1 of 2 PageID #: 109



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        18-CR-487 (AMD)

RASHEEDUL MOWLA,

                         Defendant.

---------------------------X

                                NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Josh Hafetz

from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Josh Hafetz
               United States Attorney’s Office (Criminal Division)
               271 Cadman Plaza East, 4th Floor
               Brooklyn, New York 11201
               Tel: (718) 254-6290
               Email: joshua.hafetz@usdoj.gov
 Case 1:18-cr-00487-AMD Document 38 Filed 10/11/18 Page 2 of 2 PageID #: 110



              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Josh Hafetz at the email

address set forth above.


Dated: Brooklyn, New York
       October 11, 2018
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:      /s/ Josh Hafetz
                                                Josh Hafetz
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (AMD)
